Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7275


                                  JOE CALDERON,

                                                             Claimant-Appellant,


                                           v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

      Joe Calderon, of San Antonio, Texas, pro se.

       Anuj Vohra, Attorney, Commercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for respondent-appellee. With him on the
brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Deputy Director. Of counsel on the brief were David J. Barrans,
Deputy Assistant General Counsel, and Jane C. Kang, Attorney, United States
Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge William A. Moorman
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-7275

                                   JOE CALDERON,

                                                      Claimant-Appellant,

                                              v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                      Respondent-Appellee.


                           ___________________________


                           DECIDED: November 7, 2007
                           ___________________________


Before RADER, SCHALL, and MOORE, Circuit Judges.

PER CURIAM.

      The United States Court of Appeals for Veterans Claims (Veterans Court)

affirmed the decision of the Board of Veterans’ Appeals (Board) denying Mr. Joe

Calderon entitlement to service connection for an anxiety disorder. Lacking jurisdiction,

this court dismisses Mr. Calderon’s appeal.

                                              I

      Mr. Calderon is a veteran of World War II, having served on active duty in the

United States Army from January 1942 to October 1945. Nearly five decades later, in

August 2001, Mr. Calderon filed a claim for service connection for post-traumatic stress
disorder (PTSD). In October of that year, he underwent a Veterans Administration (VA)

medical examination.     The examiner diagnosed Mr. Calderon as suffering from an

anxiety disorder, with the primary stressors for this condition being aging and his son’s

death.    In February 2002, a VA regional office (RO) denied his claim for service

connection for PTSD.

         In January 2004, a psychiatrist’s comment that Mr. Calderon suffered from an

“[a]nxiety disorder . . . related to World War II combat” was included in a VA medical

progress note. Also in January 2004, Mr. Calderon’s representative told the Board that

Mr. Calderon was seeking service connection for PTSD “or anxieties secondary to the

trauma of combat” and for traumatic incidents including Mr. Calderon’s combat wounds.

In July 2004, the Board remanded Mr. Calderon’s claim back to the RO for additional

development and compliance with the Veterans’ Claims Assistance Act of 2000.

         Soon after the remand, in August 2004, Mr. Calderon underwent another VA

medical examination. The examiner stated that it was “unlikely” that Mr. Calderon’s

anxiety disorder was caused by his military service, but noted that any anxiety disorder

may have been “aggravated” by his military service. In May 2005, the Board denied Mr.

Calderon’s claim for service connection for an anxiety order, which the Veterans Court

affirmed in June 2007. Mr. Calderon now appeals to this court.

                                            II

         This court’s jurisdiction to review decisions of the Veterans Court is limited.

Under 38 U.S.C. § 7292(a), this court has jurisdiction over rules of law or the validity of

any statute or regulation, or an interpretation thereof relied on by the Veterans Court in

its decision. This court may also entertain challenges to the validity of a statute or




2007-7275                                   2
regulation, and to interpret constitutional and statutory provisions as needed for

resolution of the matter. 38 U.S.C. § 7292(c). In contrast, except where an appeal

presents a constitutional question, this court lacks jurisdiction over challenges to factual

determinations or laws or regulations as applied to the particular case.         38 U.S.C.

§ 7292(d)(2).

       Mr. Calderon asserts in his informal brief to this court that his appeal involves

several constitutional questions, giving this court jurisdiction. Specifically, Mr. Calderon

asserts violations of his due process and equal protection rights.        He bases these

assertions on the regulatory definition of mental or psychoneurotic disorders, the failure

of the Board and Veterans Court to afford him due process as a non-attorney appellant,

the absence of “mutual professional respect” during his arguments, the inadequate

weighing of his long-term unemployability due to combat wounds, his failing mental and

physical health, and a multitude of other allegations related to his claim for service

connection.

       A mere assertion of a constitutional claim does not confer jurisdiction on this

court. See Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Nothing in Mr.

Calderon’s brief presents a true constitutional question that gives this court jurisdiction.

Instead, Mr. Calderon’s appeal seeks review of the Veterans Court’s factual

determinations and its application of the law to Mr. Calderon’s particular situation. Even

though Mr. Calderon has asserted that the Veterans Court and Board decisions violate

his constitutional rights, this court perceives no genuine constitutional dimension to his

allegations.    Therefore, this court is unable to review them.     This court thus lacks

jurisdiction and must dismiss Mr. Calderon’s appeal.




2007-7275                                    3